DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Claims 1 and 13 recite, “a cut edge of a gypsum board panel with a cut edge” in line 1-2.  The claim recites the board has a cut edge twice which appears to be a typographical error.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Line 9 is missing a “;” at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “which tool” in line 2, “the housing upper surface” in line 4, “said housing lower surface” in line 5, “said drive rollers” in line 6, “said drive rollers” in line 7-8, “said housing lower surface” in line 9, “said panel” in line 10, “said drive rollers” in line 11, “said panel” in line 12, “said tool” in line 14, and “said panel” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “which drywall joint tool” in line 2, “the upper surface of said housing” in line 4, “said lower surface of said housing” in line 5, “said pair of drive rollers” in line 6, “said pair of drive rollers” in line 7-8, “said lower surface of said housing” in line 9, “said gypsum board panel” in line 10, “said pair of drive rollers” in line 11, “said gypsum board panel” in line 12, “said drywall joint tool” in line 14, and “said gypsum board panel” in line 14 and will be intpereted as such. 
Re claim 2, claim 2 recites, “said panel lower surface” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “a panel lower surface” and will be intpereted as such. 
Re claim 3, claim 3 recites, “said housing lower surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “said lower surface of said housing” and will be intpereted as such. 
Re claim 4, claim 4 recites, “said constraint” in line 1 and “said housing lower surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “said panel edge constraint” and “said lower surface of said housing” and will be intpereted as such. 
Re claim 5, claim 5 recites, “both pairs of said rollers” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “the pair of drive rollers and the additional pair of rollers” and will be intpereted as such. 
Re claim 7, claim 7 recites, “said tool” in line 3 and “said panel cut edge” in line 3-4.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “said drywall joint tool” and “said cut edge of said gypsum panel board” and will be intpereted as such. 
Re claim 13, claim 13 recites, “which tool” in line 2, “the housing upper surface” in line 4, “said housing lower surface” in line 5, “said drive rollers” in line 6, “said drive rollers” in line 7-8, “said housing lower surface” in line 10, “said panel” in line 11, “said drive rollers” in line 12, “said panel” in line 13,  “said tool” in line 14, “said panel” in line 14 and “said panel cut edge” in line 14-15.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “which drywall joint tool” in line 2, “the upper surface of said housing” in line 4, “said lower surface of said housing” in line 5, “said pair of drive rollers” in line 6, “said pair of drive rollers” in line 7-8, “said lower surface of said housing” in line 10, “said gypsum board panel” in line 11, “said pair of drive rollers” in line 11, “said gypsum board panel” in line 12, “said drywall joint tool” in line 14, “said gypsum board panel” and “said cut edge of said gypsum board panel” in line 14 and will be intpereted as such. 
Re claim 14, claim 14 recites, “said panel lower surface” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “a panel lower surface” and will be intpereted as such. 
Re claim 15, claim 15 recites, “said housing lower surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “said lower surface of said housing” and will be intpereted as such. 
Re claim 16, claim 16 recites, “said constraint” in line 1 and “said housing lower surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “said panel edge constraint” and “said lower surface of said housing” and will be intpereted as such. 
Re claim 17, claim 17 recites, “both pairs of said rollers” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to, “the pair of drive rollers and the additional pair of rollers” and will be intpereted as such. 
Claims 6, 8-12 and 18 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hensley, Sr. et al (“Hensley”) (US 8,814,555) in view of .
Re claim 1, Hensley discloses a drywall joint tool (100) for compressing a cut edge of a gypsum board panel with a cut edge (Col 1 lines 14-17, and 100 is capable of use with cut edges), which tool (100) includes: 
a housing (111) with upper and lower surfaces (top and bottom of 111) and a housing interior (interior to 111); 
a drivetrain (122) including an input driveshaft (108a) extending from the housing (111) upper surface (upper surface of 111) and a pair of drive rollers (126) depending downwardly (depending on point of reference) from (at least indirectly) said housing lower surface (lower surface of 111); 
said drivetrain (122) configured for reducing rotational speeds at said drive rollers (126) from an input driveshaft speed and increasing torque force from said input driveshaft (108a) to said drive rollers (126; as this is a statement of intended use, and speeds are controllable by the speed at which the knob 108 is turned); 
a panel edge constraint (112, 202) depending downwardly from (depending on point of reference) said housing lower surface (lower surface of 111) and configured for engagement by said panel (208) along said cut edge (right end of 208) thereof; 
said panel edge constraint (112, 202) and said drive rollers (126) forming a slot (between 112 and 126 which receives 208) therebetween with a minimum width (Fig. 5B) corresponding to a compressed thickness of said panel (208) along said cut edge (right edge of 208) thereof; and 
said tool (100) being configured for simultaneously traversing and compressing (Col 2 lines 38-64) said panel (208) in said slot (between 112 and 126) said along said cut edge (right edge of 208).
Re claim 2, Hensley discloses the drywall joint tool according to claim 1, which includes: said panel edge constraint (112, 126) comprising a guide fence (112 and/or 126 may be considered a “guide fence” as each guides 208) depending downwardly (depending on point of reference) from said panel lower surface (lower surface of 208), said guide fence (112, 126)  including a guide wall (walls of 112 and/or 126) positioned in spaced relation (Fig. 5B) from said drive rollers (126).
Re claim 3, Hensley discloses the drywall joint tool according to claim 2, wherein said guide fence (112 and/or 202) is adjustably mounted (Col 3 lines 18-20) on said housing lower surface (lower surface of 111) and configured for adjusting a width (Col 3 lines 18-20) of said slot (between 112 and 126).
Re claim 7, Hensley discloses the drywall joint tool according to claim 1, which includes: a handle (108) mounted on and extending upwardly from (Fig. 1) said housing (111); and said handle(108)  being configured for gripping by an operator (Col 3 line 58-Col 4 line 14) guiding (Fig. 5A) said tool (100) along said panel cut edge (right edge of 208).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley, Sr. et al (“Hensley”) (US 8,814,555).
Re claim 4, Hensley discloses the drywall joint tool according to claim 3, but fails to disclose wherein said constraint comprises an additional pair of rollers depending downwardly from said housing lower surface.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drywall joint tool of Hensley to wherein said constraint comprises an additional pair of rollers depending downwardly from said housing lower surface (such as by duplicating 126) in order to provide more support to the panel, or more driving force thereto.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 5, Hensley as modified discloses the drywall joint tool according to claim the drywall joint tool according to claim 4 wherein said drivetrain (122) drives both pairs of said rollers (because 122 drives 126, it follows that as duplicated, 122 would also drive an additional pair of 126).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley, Sr. et al (“Hensley”) (US 8,814,555) in view of Schmidt (US 4,920,651).
Re claim 12, Hensley discloses the drywall joint tool according to claim 1, but fails to disclose which includes an electric drive motor incorporated in said housing and drivingly connected to said drivetrain.
However, Schmidt discloses which includes an electric drive motor (17) incorporated in said housing (13) and drivingly connected to said drivetrain (19/20).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drywall joint tool of Hensley which includes an electric drive motor incorporated in said housing and drivingly connected to said drivetrain as disclosed by Schmidt in order to simplify and automate use of the tool.

Allowable Subject Matter
Claim(s) 6, 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635